DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09-16-2020 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitations “the first distance is greater than the second distance due to a varying loop height” in claims 10-20 does not have a proper antecedent basis.
Claim Objections
Claim 4 is objected to because of the following informalities:  a claim should have one period at the end. Applicant is reminded that a proper claim begins with a capital letter and ends with a period. Period may not be used elsewhere in the claim except for abbreviation. See MPEP 608.01(m).  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: the term “a second sate” which should read “the second state”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because it recites limitations “the plurality of strands” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is not clear that the plurality of strands are belonged to the base structure or not.
Claim 1 is rejected because it recites limitations “the strand” in line 4. There is insufficient antecedent basis for this limitation in the claim. Thus, it is not clear that the base would have any strand or not.
Claim 2 is rejected because it recites limitations “a bunched region” in line 1. There is insufficient antecedent basis for this limitation in the claim. Thus, It is not clear that the bunched region in claim 2 is the same which the bunched region in claim 1 or not.
Claim 3 is rejected because it recites limitations “the bunched region” in line 1. It is not clear that the bunched region in claim 3 is the bunched region in claim 1 or claim 2 or they all just one bunched region.
Any remaining claims are rejected as depending from a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,045,579 (Farris). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements and come up with the same product such as a base structure, adjustment member, bunched region configured to be slide and create the different loops height or distance.
Claim 1 is rejected over claims 1 and 5 of Farris.
Claim 2 is rejected over claim 2 of Farris.
Claim 3 is rejected over claim 3 of Farris.
Claim 4 is rejected over claim 1 of Farris.
Claim 5 is rejected over claim 5 of Farris.
Claim 6 is rejected over claim 6 of Farris.
Claim 7 is rejected over claim 7 of Farris.
Claim 8 is rejected over claim 8 of Farris.
Claim 9 is rejected over claim 9 of Farris.
Claims 10 and 14 are rejected over claim 10 and 14 of Farris because it is obvious to one of ordinary skill in the art to understand that which a fixed length of the base structure, which is made by loops of strand, the different of distances must be resulted by the different of heights.
 Claim 11 is rejected over claim 11 of Farris.
Claim 12 is rejected over claim 12 of Farris.
Claim 13 is rejected over claim 13 of Farris.
Claim 15 is rejected over claim 15 of Farris.
Claim 16 is rejected over claim 16 of Farris.
Claim 17 is rejected over claim 17 of Farris 
Claim 18 is rejected over claim 18 of Farris because it is obvious to one of ordinary skill in the art to understand that which a fixed length of the base structure, which is made by loops of strand, the different of distances must be resulted by the different of heights.
Claim 19 is rejected over claim 19 of Farris.
Claim 20 is rejected over claim 20 of Farris.



Response to Arguments
Applicant’s arguments, filed 09-16-2020, with respect to the 102 rejection, have been considered but are moot base on the amendment of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732